DETAILED ACTION
Applicants response and amendments (filed on 09/02/2021) to the office action dated 06/07/2021 are entered and considered. Claims 1, 4, and 12-13 are newly amended. Claims 1-20 are currently under consideration on the merits.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants’ claim of foreign priority.

Information Disclosure Statement
	All references for the information disclosure statements filed on 08/28/2019, 08/20/2020, and 02/04/2021 have been considered.

Response to Amendment
The rejection of claims 4, 12, and 13 under 35 U.S.C. 112(b) have been withdrawn due to claim amendments. Additionally, the rejection of claims 1-20 under 35 U.S.C. 103 have been withdrawn due to claim amendments. Applicant’s arguments, see page 13-15 of remarks, filed 09/02/2021, with respect to the Nonstatutory double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. New grounds of rejection have been set forth in the following office action as necessitated by claim amendments.


Claim Rejections - 35 USC § 103 (New grounds necessitated by amendments)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007120829 (2007) He et al. (hereinafter referred to as He et al) in view of Al-Saqi et al. Cell Tissue Bank. 2015;16(2):181-93 (hereinafter referred to as Al-Saqi et al).  
Regarding claims 1, 4, 9, and 12-13- He et al teaches that conventional techniques for cryopreservation have disadvantages in that cell injury occurs due to ice formation during slow-freezing, or the need for a high concentration of cryoprotective agents (CPAs) for vitrification (Rapid freezing) Abstract; Page 2-3, lines 21-27 and 1-2, respectively). As such, there is a need for cryopreservation techniques that allow for the rapid cooling to achieve vitrification in the absence of high concentrations of CPAs (Page 2-3, lines 21-27 and 1-2, respectively). To this end, He et al teaches a method and solution for cryopreserving mammalian cells, the method comprises suspending the mammalian cells in a vitrification solution, introducing the solution into a capillary tube, and exposing the solution to temperatures equal to or less than -80oC (Abstract; Page 3-4, lines 20-27 and 1-3, respectively). He et al teaches that the vitrification solution can include phosphate buffered saline or any physiological solution (i.e. isotonic solution) (Page 3, lines 24-25). Additionally, the vitrification solution includes at least one, two, three, or more CPAs (Page 5, lines 14-23). The CPA can be any CPA known in the art including trehalose, dextran, glycerol, and DMSO (Page 5, lines 14-23; page 6, lines 17-25, pages 27-28, lines 20-26 and 1-6, respectively). The CPA or combination of CPAs can be present at concentrations less than or equal to 0.3M-4M (Page 5, lines 14-23; page 6, lines 17-25, pages 27-28, lines 20-26 and 1-6, respectively). Concentrations less than 4M for CPAs encompass trehalose and dextran at concentrations of 2.0%-6% and 4.0-7.0% weight by volume, as well as DMSO at 1-15% volume/volume. Furthermore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to optimize the concentration of known CPAs such as trehalose, dextran, glycerin, and DMSO to promote preservation of the desired mammalian cell type. One of ordinary skill would be motivated to do so optimize the preservation ability of the cryopreservation solution. One of ordinary skill would have a reasonable expectation of success as the cryoprotectants were known for such use and methods for optimizing concentration and measuring cell viability were known in the art prior to the effective filing date of the claimed invention. He et al further teaches that the cryopreservation medium can be used either for slow-freezing or vitrification methods (Page 8, lines 10-12). Lastly, He et al teaches that the vitrification solution can be supplemented with serum (Page 3-4, lines 20-27 and 1-3, respectively). 
Regarding claims 2-3 and 10-11- He et al teaches that the method can be used to preserve any species of mammalian cells, including human cell types such as oocytes, sperm embryonic stem cells, embryo, zygote, and mesenchymal stem cells (Page 6, lines 6-11; Page 15-17 under “cells” heading). 

While He et al teaches that the use of serum in the cryopreservation solution is optional, they fail to teach wherein the cryopreservation solution lacks serum or albumin (Claim 1). Additionally, while He et al teaches the cryopreservation solution can be used to preserve any human mammalian cell, including human mesenchymal stem cells, they fail to teach wherein the mesenchymal stem cells (MSCs) are adipose-derived MSCs (Claims 3 and 11). 
Regarding claims 1, 3, and 11- Al-Saqi et al teaches that mesenchymal stem cells (MSCs) have vast potential in cell therapy, and are experimentally used in the clinic (Abstract; Introduction, paragraph 01). They teach that Adipose-derived MSCs were first isolated in 2001 and since have been regarded as a therapeutic equivalent or better alternative to bone marrow-derived MSCs (Introduction, paragraph 02). Adipose-derived MSCs are seen as a better alternative because they can easily be obtained in large volumes with minor donor morbidity, they are present in the adipose tissue regardless of donor age, they can be isolated in high numbers, and they have higher proliferative potential (Introduction, paragraph 02). Al-Saqi et al teaches that because of their therapeutic potential, it is critical to find an effective serum-free and xeno-free cryopreservation medium, as well as to optimize the methods to preserve adipose-derived MSCs for clinical use (Abstract; Introduction, paragraph 03). They teach an ideal cryoprotectant solution should be non-toxic and non-immunogenic for both the cells and recipient, and maximally preserve cell viability and characteristics (Introduction, paragraph 04). To this end, they teach the cryopreservation of adipose-derived MSCs in two serum- and xeno-free Introduction, paragraph 04; Page 183, Cryopreservation). The first medium comprised mesencult xenofree and serum-free culture medium with DMSO (Page 183, cryopreservation). The second comprised DMSO, glucose, and high polymer anhydrous dextrose (dextran) (Page 183, cryopreservation). Lastly, they teach that both cryopreservation solutions were capable of preserving adipose-derived MSCs (Abstract; Discussion, paragraphs 07-08).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of cryopreservation and cryopreservation solution of He et al to exclude the use of serum, as well as to use the method of He et al to cryopreserve human adipose-derived MSCs. One of ordinary skill in the art would have been motivated to exclude the use of serum to provide a cryopreservation solution for the preservation of adipose MSCs for clinical use that lacked toxic or immunogenic compounds, as taught by Al-Saqi et al. Additionally, one of ordinary skill would be motivated to cryopreserve adipose MSCs as these cells demonstrate vast therapeutic potential, can be found in abundance, and their isolation results in lower morbidity when compared to bone marrow-derived MSCs. One of ordinary skill would have a reasonable expectation of success Both Al-Saqi et al and He et al teach their cryopreservation solutions are capable of preserving MSCs. Therefore, one of ordinary skill would expect that not including serum or albumin in the cryopreservation solution of He et al would similarly be effective.

Claims 1-5, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007120829 (2007) He et al. (hereinafter referred to as He et al) in view of Al-Saqi et al. Cell Tissue Bank. 2015;16(2):181-93 (hereinafter referred to as Al-Saqi et al) as applied to claims 1-4 and 12-13 above, and further in view of  WO2016063208, previously cited (hereinafter referred to as Udaykumar et al), and Eaker et al. Stem Cells Transl Med. 2013;2(11):871-883, previously cited (hereinafter referred to as Eaker et al).

While He et al teaches the cryopreservation solution includes PBS or any other physiological solution, they fail to teach wherein the physiological solution is a lactated Ringer’s solution (Claims 5 and 14-18).
Regarding claims 5 and 14-18- Udaykumar et al teaches a cryopreservation solution comprising an ionic buffer, cryoprotectant, protein, energy substrate, and anti-ageing agents (Specification page 2, lines 26-32). They teach that examples of ionic buffers include solutions such as lactated Ringer’s solution (Specification page 6, lines 30-35; Page 9 lines 1-3 and 29-33; Claim 2). Udaykumar et al further teaches that their cryopreservation solution was effective for cryopreserving human bone marrow-derived MSCs (Specification page 11, lines 11-23; Specification page 15, Composition 1; Example 2; Specification page 18, Table 3; Fig. 1), and that all cell types from various sources, including adipose tissue stem cells, could be preserved (Specification page 11, lines 1-6).
	Eaker et al teaches guidance for manufacturing cell therapy products (Abstract). They teach that cryopreservation of cells allows completion of safety and quality control testing, as well as transport of cells from the collection site to processing, and then to the clinic (Page 875, Cryopreservation for cellular therapies paragraph 01). Furthermore, they teach that numerous variations exists for cryopreservation media, but that they usually include culture media or a balanced salt solution (i.e. isotonic solution) (Page 875-876, Cryopreservation media). Lastly, Eaker et al teaches that, while culture media have typically been used as a base solution, more optimized balanced salt solutions may provide enhanced buffering and stability thereby reducing cell stress (Page 875-876, Cryopreservation media). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cryopreservation solution and method of He et al to include lactated Ringer’s solution. One of ordinary skill in the art would have been motivated to do as . 

Claims 1-3, 6-8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007120829 (2007) He et al. (hereinafter referred to as He et al) in view of Al-Saqi et al. Cell Tissue Bank. 2015;16(2):181-93 (hereinafter referred to as Al-Saqi et al) as applied to claims 1-3 above, and further in view of Atouf F. AAPS J. 2016 Jul;18(4):844-8, previously cited (hereinafter referred to as Atouf).
The teachings of He et al and Al-Saqi et al regarding the limitations of claims 1-3 have been discussed previously.
However, He et al and Al-Saqi et al fail to teach wherein the cryopreservation solution is suitable for the administration of a mammalian cells, such as a MSCs or human adipose MSCs (Claims 6-8 and 19-20).
Regarding claims 6-8 and 19-20- Atouf teaches examples of US approved cell-therapy products and a list of their inactive ingredients (i.e. excipients) (Table 1).  Additionally, Atouf teaches that cell-therapy products can be maintained in liquid suspensions or cryopreserved to maintain stability during storage and shipping (Page 847, Cryopreservation and formulations of cell-therapy products, paragraph 01). Although cryopreservation is required for maintaining the viability of cell-therapy products, some components may impact the safety and efficacy of the therapy (Page 847, Cryopreservation and formulations of cell-therapy products, paragraph 01). To combat this, cryopreservation solutions can Page 847, Cryopreservation and formulations of cell-therapy products, paragraph 01). The cell-therapy may also be given directly to the patient in cryopreservation media to minimize manipulation of the cells (Page 847, Cryopreservation and formulations of cell-therapy products, paragraph 01). In this scenario, the additional media components can be accounted for as excipients (Page 847, Cryopreservation and formulations of cell-therapy products, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cryopreservation solution taught by He et al and Al-Saqi et al to be suitable for administration, such as by the removal of serum and or protein components. One of ordinary skill in the art would have been motivated to do so to preserve cell viability prior to administration while minimizing the necessary manipulation of the cells prior to treatment, as taught by Atouf. One of ordinary skill would have a reasonable expectation of success as Atouf teaches that cell therapies can be given directly to patients in cryopreservation media, and teaches modifications that could improve the compositions suitability for administration.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection, as necessitated by amendments, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The discussion that follows is in regards to applicants’ arguments as applicable to rejections of record.
Regarding claims 6-8 and 19-20- Applicants assert that the claims require the step of administering the liquid for cryopreserving a mammalian cell. However, claims 6-8 and 19-20 as written are directed to a composition. For example, claim 6 recites “A liquid for administration of a mammalian Page 7 of non-final office action dated 06/07/21). 

Conclusion
Status of the claims
Claims 1-20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632